Citation Nr: 0429264	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-06 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for pes 
planus.  

2.  Entitlement to an increased (compensable) rating for 
tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied entitlement to an increased (compensable) 
rating for pes planus in a June 2001 decision.  By the same 
rating decision, service connection was denied for post-
traumatic stress disorder (PTSD).  The veteran was notified 
of these determinations by a July 2001 letter.  Later that 
month, the veteran expressed disagreement with those 
determinations-i.e., an increased rating for pes planus and 
for service connection for PTSD.  The RO issued a statement 
of the case with respect to the issue of entitlement to a 
higher rating for pes planus in December 2001.  

In a December 2001 rating decision, the RO established 
service connection for PTSD, and an evaluation of 30 percent 
was assigned.  

The veteran filed a claim for service connection for a skin 
rash in February 2002.  Initially, the RO denied entitlement 
to service connection for a skin condition in May 2002.  He 
was notified of the denial status of his claim by a letter 
dated later that month.  In a June 2002 statement, the 
veteran expressed disagreement with the rating for pes 
planus; in addition, he expressed his desire to appeal the 
decision denying service connection for skin rash.  The Board 
observes that the veteran was notified of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and the respective duties with respect to the 
clam for service connection for his skin rash in an April 
2002 letter.  

In a May 2002 rating decision, the RO denied the veteran's 
claim for service connection for a skin condition, and the RO 
notified the veteran of its decision in correspondence dated 
later that month.  The veteran expressed his disagreement to 
this denial, as well as the rating for his service-connected 
flat feet in June 2002.  By a November 2002 letter, the RO 
advised the veteran that he needed to complete his 
substantive appeal in order to continue his appeal.  This was 
accomplished in November 2002 when the veteran submitted his 
completed VA Form 9.  This document reflects the veteran's 
intention to pursue the claims for increased ratings for his 
foot condition and for service connection for his skin rash.  

In November 2002, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  Also, he continued to 
express his desire for a higher evaluation for PTSD in 
January 2003.  

In a January 2003 decision, the RO granted entitlement to 
service connection for tinea versicolor, and assigned a 
noncompensable rating.  The veteran was notified of this 
decision by a letter 7890later that month.  The veteran 
expressed his intention to appeal the claim for service 
connection for tinea versicolor in July 2003.  The RO issued 
a statement of the case with respect to the claim a higher 
rating for tinea versicolor in April 2004, and the veteran 
perfected his appeal by the submission of a VA Form 9 in May 
2004.  

In March 2003, the RO confirmed and continued the 30 percent 
disability rating for PTSD, notifying the veteran of the 
decision by a March 2003 letter.  The disability rating for 
PTSD was increased from a 30 percent to a 50 percent rating 
effective September 13, 2001, by virtue of a March 2004 
rating decision.  A statement of the case was issued with 
respect to that issue in March 2004.  The veteran did not 
perfect his appeal with respect to that claim by the 
submission of a timely substantive appeal.  While the Board 
observes that the veteran's representative indicated the 
desire to continue the appeal with respect to PTSD, this 
statement was received in the September 2004 and not within a 
timely manner following the issuance of the statement of the 
case.  38 C.F.R. §§ 20.302.  (2003).  As a consequence, the 
Board construes the issues on appeal to be limited to those 
set forth on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is of the opinion that additional development is 
necessary prior to the completion of its appellate review.  
Initially, the Board notes that the veteran has not been 
afforded VCAA notice with respect to the claim an increased 
(compensable) rating for pes planus.  Thus, the duties to 
assist and to notify the veteran have not been complied with.  
The Board is prohibited for performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Circ. 
2003); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  

Secondly, effective August 30, 2002, the criteria for rating 
skin disorders were revised.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board observes that the veteran was 
advised of these changes in the April 2004 statement of the 
case and that additional examination was provided in February 
2003.   However, full and complete examination under these 
new criteria has not been provided.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied 
with regard to the claim of an increased 
rating for pes planus.  The veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim and 
should be requested to send VA all 
pertinent evidence or information in his 
possession that apply to both issues on 
appeal.  

2.  The veteran should be afforded a 
complete skin examination in order to 
determine the current nature and severity 
of the service-connected disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

The examiner is requested to evaluate the 
veteran's disability under the new 
criteria for rating skin conditions.  

In particular, the examiner is requested 
to state whether the veteran's service-
connected skin condition is productive of 
involvement at least 5 percent, but less 
than 20 percent of he entire body or 
involves at least 5 percent but less than 
20 percent of exposed areas, or if 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required for 
a total duration of less than six weeks 
during the past 12-month period.  The 
clinical bases for the decision reached 
should be set forth in detail.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




